The opinion of the court was delivered by
Rowell, J.
The plaintiff can recover for the Wagon, what-, •ever the character of his possession of the farm. The taking of it to Goodwin’s shop for repairs, and its remaining there for about a year under the agreement found, where it was when levied upon, constituted a sufficient change of possession as against the creditors of the execution debtor. Bailey v. Quint, 22 Vt. 464. But he seeks to recover only $28 for it, its valuer less the amount the defendant paid for repairs upon it.
No claim is made for the shingles that were sold.
*84Plaintiff concedes that in respect of the cow sold on the jpluries, which was the heifer he bought of the execution debtor in the spring of 1881, there was no such change of possession as-to entitle him to recover for her ; but he claims to recover for the yearling heifer and one of the two-year-old steers, which came from that cow and were raised on the farm, on the ground that the doctrine of fraud in law does not apply to them, as they were not in existence at the time of his purchase of the cow, and were never the property of the debtor.
While there is no case in this State exactly in point, perhaps, because here the dam was attachable as the property of the vendor, yet Bellows v. Wells, 36 Vt. 599, is the same in ¡principie. There it was held that a lessee might sell to his lessor all the crops that might be grown on the premises during the term, to secure the payment of the rent, and that no change of possession thereof when severed was necessary even as against the lessee’s creditors. The court said that the reason for the rule requiring a change of possession does not apply to property that at the time of sale is not subject to attachment and has no real existence as property. Leavitt v. Jones, 54 Vt. 123, goes largely upon the ground that the lambs that came from tiie sheep that were not attachable, were not in existence at the time-of the sale, and were never the property of the vendor.
Hull v. Hull, 18 Conn. 250, is much in point. That was replevin for six colts, the progeny of two brood mares that plaintiff had purchased of Murry in Boston, under an agreement that plaintiff might take them to Murry’s farm in Connecticut, of' which he was the superintendent, and there keep them and háve all the colts they might bring, and the colts sued for were some they brought. One of Murry’s creditors attached these colts while on the farm, and afterwards turned them over to Murry’s assignee in insolvency, who sought to hold them on the sole ground that there was such a retention of possession by Murry after the sale as to render the transaction constructively fraudulent as against his creditors. But the court said that the doctrine as-to retention of possession after the sale had no application to the-*85facts of the case;, that a vendor cannot retain after a sale what does not then, exist, nor what is already in the possession of the vendee.
The two-year-old heifer was bought of Davis by the plaintiff in the fall of 1881, and never belonged to the execution debtor ; hence there is no question but plaintiff can hold it.
The other two-year-old steer came from the J ersey cow that the plaintiff bought of the debtor, and its non-liability to attachment by the vendor’s creditors, notwithstanding his retention or possession of the cow after the sale and of the steer after it was born, as shown, may be put on the sole ground that as the cow was •exempt from attachment, being the vendor’s only cow, no change ■of possession was necessary in order to protect her from the vendor’s creditors, and as none was necessary as to her, none was ¡necessary as to her calves subsequently brought.’ Leavitt v. Jones, 54 Vt. 423.
The hog never belonged to the debtor, but plaintiff bought it of some other person and brought it on to the farm, and can recover for it.
The sucking colt came from the “Stevens mare,” which the debtor once owned, but which had been, without collusion, sold on an execution against him, and immediately let back into his possession by Stevens, the purchaser, under an agreement that when he paid $100 for her she was to be his. By agreement all around, plaintiff subsequently bought her of Stevens and left her on the farm. The rule as to the necessity of a change of possession of property sold, (loes not apply to public sheriffs’ sales. Gates v. Gaines, 10 Vt. 346. The plaintiff can, therefore, recover for the colt.
There is no real finding that the plaintiff ever bought any of the debtor’s sugar utensils. But if there is, the case does not show any such change of possession of them as to entitle the plaintiff to hold them. He bought a sap-pan and 175 sap-pails, and he may recover for them.
The oats, the India wheat, the hay, and 181 bushels of potatoes, sold on thQjoluries, were raised on the home farm, and, as *86it would seem, in 1884. It does not appear that the plaintiff lived on the farm either of those years, but that the debtor was in the sole and exclusive occupancy of it.
Now whatever the relation between the plaintiff and the-debtor was after the former paid the decree and took his deed from Tripp, mortgagee to the debtor, and gave the debtor his 'bond for a deed, as against the creditors of the latter, ho must be •regarded as a mortgagor in possession ; for the statute provides that a foreclosure shall not transfer the title of the mortgaged premises as against attaching creditors, unless the party procuring the foreclosure causes the decree, or a certified copy- thereof,, to be recorded in the office of the clerk of the town where the-land is situated, within thirty days after the expiration of the •equity of redemption, which does not appear to have been done in this case. R. L. ss.768, 169. Hence these crops were attachable as the property of the debtor. Cooper v. Cole, 38 Vt. 185; explained in Hamblett v. Bliss, 55 Vt. 535, 540.
The potatoes and hay were sold at the debtor’s dwelling-house,, and it is claimed that this was not a public place, and that the sale is therefore void. But as the property was not taken from the plaintiff’s possession, he must stand upon his own title for recovery ; and if it was illegally sold, it cannot avail him.
The potatoes and oats that were sold on the last execution were raised by the debtor on the back lot in 1884. "When the plaintiff went to live on the farm in the spring of 1881, there was a mortgage on that lot, which he agreed with the debtor that he would pay and take the land, and some time during the fall or winter, he bought the mortgage and took an assignment of it, and thereafter the lot was used in connection with the home farm the same as it had been before; but it does not appear with much certainty how-it had been used before ; the most that is found is, that it adjoined the farm and was used in connection with it for farming purposes, and that it did not appear whether the products of the two were kept separate or not-. There is no finding to whom the parties treated the products of the lot as-belonging. On Nov. 12, 1883, the plaintiff took a -quit-claim -deed of the lot from the debtor, which was recorded the-same-*87day, and by which the plaintiff seems to have become the sole owner of the lot. Before this deed was given, the plaintiff had ceased to live on the farm, and both places were then and thereafter in the exclusive occupancy of the debtor, and that lot was left in his possession after the deed was executed, without any apparent agreement or disagreement on the part of the plaintiff; for the contract of service that is found did not embrace it, because when that was made, and for a long time after, the title of the lot was in the debtor; he was a mortgagor in possession up to the time he gave the deed, and after that, for aught that appears, he was a grantor left in possession by the laches of his grantee, and nothing more, which made him a tenant at sufferance, who is one who has once held a lawful title and continues his possession after his title has determined, without either the agreement or disagreement of the person entitled. Patch v. Keeler, 27 Vt. 252.
But although a tenant at sufferance has no title that he can transfer or transmit, or that is capable of enlargement by release, but has only a. naked possession, and stands in no privity to his landlord, who may enter and put an end to the tenancy when he pleases; and although such tenant is not entitled to emblements, that is, hath not free entry, egress and regress, to gather crops that he sowed but did not reap during his tenancy, vet, until the determination of his tenancy he is not a trespasser, and the crops that he severs and gathers while his tenancy continues are his as against the landlord.
These potatoes and oats were raised on the back lot and harvested and taken away while the debtor’s tenancy continued. Indeed it does not appear that it has yet been terminated. Hence, they belonged to the debtor as against the plaintiff, and so were attachable as the debtor’s property.
The defendant claims that there was fraud in fact in the transactions between the plaintiff and the debtor. But no fraud in fact is found, and we cannot infer it.
*88• Judgment reversed, and judgment for the plaintiff for $279.56, with interest by way of damages on $186,37, parcel of said sum, from Oct. 11, 1883, and on $93.19, other parcel thereof, from Nov. 6, 1884, which are the times of taking the property respectively.
The Chief Justice and Rowers, J., did .not sit, but the Chief Justice has read this opinion and concurs in it.